112 F.2d 561 (1940)
GENERAL SHOE CORPORATION
v.
ROSEN.
No. 4581.
Circuit Court of Appeals, Fourth Circuit.
May 27, 1940.
Ernest P. Rogers, of Atlanta, Ga., and Herman Bennett, of Charleston, W. Va. (Hirsch, Smith & Kilpatrick, of Atlanta, Ga., on the brief), for appellant.
R. K. Talbott, of Charleston, W. Va. (B. J. Pettigrew, of Charleston, W. Va., on the brief), for appellee.
Before PARKER and SOPER, Circuit Judges, and BARKSDALE, District Judge.
PER CURIAM.
The appellant has filed a petition for rehearing in this case wherein it asks that the opinion in its favor be amended so as to direct that the appellee be enjoined from the use of the word "Friendly" in the name of his business so long as he deals in shoes. We are of the opinion that the petition should be denied. The injunction to be issued by the District Court, in accordance with the mandate of this court, will enjoin the appellee from using the word "Friendly", either in or separate from the name of his business, with respect to the display or sale of shoes, in such a way as to be likely to confuse the public and lead them to suppose that his shoes have been made by the appellant. We assume that the appellee will obey the injunction; but if he does not, the appellant may apply to the District Court to issue a rule against him to show cause why he should not be punished for contempt of court.